The opinion of the court was delivered by
West, J.:
We have carefully examined the defendants’ petition for rehearing and have reexamined the report of the referee and the former opinion herein, and the petition is denied.
The plaintiffs moved to set aside the directions to the trial court to determine the rights of Nellie P. Shepard in the Tabor property, one reason suggested being that the referee’s 13th finding was that during all the years after the purchase of the Tabor property H. D. Shepard and wife remained in possession thereof and collected *1042rents from the same. In the former opinion (ante, p. 122, 139 Pac. 1183) it was said:
“We find nothing wrong with the referee’s findings of fact, which were approved by the trial court, but it should also be ascertained and found what the rights of Nellie P. Shepard are in the Tabor property. When this is done, and the result added to the findings already made, the rights of the parties can easily be determined.” (p. 128.)
We have examined the motion and the brief in opposition thereto and conclude that the language of the former opinion will remain unchanged. Nothing herein, however, is to be deemed indicative in any way of our views of the rights of Nellie P. Shepard in the Tabor property arising out of her claim under the statute of limitations.